Citation Nr: 1536368	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-45 831	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability, to include as secondary to osteoarthritis of the bilateral knees.

3. Entitlement to service connection for osteoarthritis of the bilateral knees.

4. Entitlement to service connection for a left hip disability, to include as secondary to osteoarthritis of the bilateral knees.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to November 1947 and from October 1950 to December 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and the VA RO in Cleveland, Ohio.  Jurisdiction rests with the Houston RO, from which the appeal was certified.  


FINDINGS OF FACT

1. In May 2015, the Board reopened the claim of entitlement to service connection for a low back disability and remanded the claims of entitlement to service connection for a low back disability, osteoarthritis of the bilateral knees, and a left hip disability.

2. Prior to the issuance of the May 2015 Board decision and remand, the Veteran died in February 2014.  

CONCLUSIONS OF LAW

1. A vacate of the May 21, 2015, Board decision and remand is warranted due to the Veteran's death.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2014); 38 C.F.R. 
§ 20.904 (2015).

2. Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claims on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacate

The Board may vacate an appellate decision at any time upon the request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  In this case, when the Board reopened the claim of entitlement to service connection for a low back disability and remanded the claims of entitlement to service connection for a low back disability, osteoarthritis of the bilateral knees, and a left hip disability in May 2015, the Board was unaware that the Veteran who had submitted the appeal had died in February 2014.  

As a result of the Veteran's death, the Board had no jurisdiction to issue the May 2015 decision and remand, and therefore, a vacate of the May 21, 2015, Board decision and remand is warranted.  Thus, the May 21, 2015, decision and remand is hereby vacated.

Dismissal

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of the appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  Furthermore, the Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008).  Such a request must be filed no later than one year after the date of the claimant's death.  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  


ORDER

The Board's May 21, 2015, decision and remand is vacated, and the appeal of these claims is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


